           Case 4:20-cv-03454-HSG Document 61 Filed 02/24/21 Page 1 of 1




 1
                                UNITED STATES DISTRICT COURT
 2                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
 3
      ROBIN HALL and STEVEN SUMMERS,                         CASE NO. 4:20-CV-03454-HSG
 4
      individually and on behalf of all others
 5    similarly situated,                                    ORDER

 6                    Plaintiffs,                            Re: Docket No. 60
 7             v.
                                                             Hon. Haywood S. Gilliam, Jr.
 8
      UNITED STATES DEPARTMENT OF
 9    AGRICULTURE and KEVIN SHEA, in his
      official capacity as Acting United States
10    Secretary of Agriculture,
11                     Defendants.
12
13
14           Upon consideration of the Parties’ Joint Motion to Extend Stay, it is hereby ORDERED
15   that the Parties’ Motion is GRANTED. The above captioned case is hereby STAYED until March
16   26, 2021. The parties are further DIRECTED to file a status report by March 26, 2021.
17           IT IS SO ORDERED.
18
19
20
21   Dated: 2/24/2021

22                                                       Haywood S. Gilliam, Jr.
23                                                       United States District Judge

24
25
26
27
28



     Hall, et al. v. USDA, et al., 4:20-cv-03454-HSG-Order
